                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


DINA CAPITANI,                           )
                                         )
       Plaintiff/Counter-Defendant,      )
                                         )
v.                                       ) Case No. 3:19–cv–00120
                                         )
WORLD OF MINIATURE BEARS. INC.,          ) JURY DEMAND
individually, and d/b/a MINIBEARGEMS,    )
and MINI BEAR GEMS, and                  )
MINIBEARSGEMS & GIFTS, INC.,             )
individually, and d/b/a MINIBEARGEMS and )
MINI BEAR GEMS,                          )
                                         )
       Defendants/Counter-Plaintiffs.    )
 _____________________________________________________________________________

                     MOTION TO SUBSTITUTE COUNSEL
______________________________________________________________________________

       Plaintiff/Counter-Defendant Dina Capitani (“Plaintiff”), pursuant to Local Rule 83.01(h),

moves the Court for an Order allowing Plaintiff to substitute one of her attorneys from Michael

Deel at the law firm of Dickinson Wright PLLC to:

               Joshua L. Burgener #29077
               Dickinson Wright PLLC
               424 Church Street, Suite 800
               Nashville, TN 37219
               Telephone: (615) 244-6538
               Facsimile: (844) 670-6009
               jburgener@dickinsonwright.com

       In support of her motion, Plaintiff states that Michael Deel left the law firm of Dickinson

Wright to accept a judicial clerkship. Plaintiff further states that no party will suffer any prejudice

as a result of the substitution of counsel. A proper notice of appearance is filed contemporaneously

herewith.




    Case 3:19-cv-00120 Document 28 Filed 12/02/19 Page 1 of 2 PageID #: 166
                                                    Respectfully submitted by:

                                                    DICKINSON WRIGHT PLLC


                                                    /s/ Joshua L. Burgener
                                                    Autumn L. Gentry #20766
                                                    Joshua L. Burgener #29077
                                                    424 Church Street, Suite 800
                                                    Nashville, Tennessee 37219
                                                    Phone: (615) 244–6538
                                                    Fax: (844) 670–6009
                                                    agentry@dickinsonwright.com
                                                    jburgener@dickinsonwright.com

                                                    Attorneys for Plaintiff/Counter-Defendant
                                                    Dina Capitani


                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, a true and exact copy of the foregoing has been
served on the following via the Court’s e-filing system:

                John A. Beam, III
                Desireé J.C. Goff
                EQUITUS LAW ALLIANCE PLLC
                709 Taylor Street
                P.O. Box 280240
                Nashville, TN 37228
                beam@equituslaw.com
                goff@equituslaw.com


                                                    /s/ Joshua L. Burgener
                                                    Joshua L. Burgener



NASHVILLE 99997-70408 714739v1




    Case 3:19-cv-00120 Document 28 Filed 12/02/19 Page 2 of 2 PageID #: 167
